EXHIBIT 10.1(a2)
RATE APPLICABLE TO
PARTICIPATING DIRECTORS AND EXECUTIVE OFFICERS UNDER THE
DIRECTORS AND EXECUTIVES DEFERRED COMPENSATION PLAN
Effective for the 2011 plan year, the Board of Directors and its Compensation
Committee has approved an applicable interest rate for the Directors and
Executives Deferred Compensation Plan of 11.5%. That rate is a reduction from
the 12.25% rate in effect for 2010, and applies prospectively to certain
participants, including all participants who presently are directors or
executive officers of the registrant. Rates generally are subject to annual
approval by the Committee, but generally remain in effect until changed. The new
interest rate, within the context of the entire Plan, has been established at a
level intended to provide both retention and long-term non-compete incentives.

 